In a guardianship proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Dutchess County (Forman, J.), entered June 1, 2001, which, after a hearing, denied her petition for guardianship of her grandson.
*359Ordered that the order is affirmed, without costs or disbursements.
The record provides a sound and substantial basis for the Family Court’s conclusion that it was in the child’s best interests to remain in the custody of the foster parents (see Matter of Coles v Sobers, 259 AD2d 543, 544; Matter of La Cross, 124 AD2d 870, 871). The evidence established that the child is doing well with his foster family and that any change would be unnecessarily disruptive to him. The Family Court’s decision reveals that it considered the totality of the circumstances, and not merely the fact that the child has resided with his foster family for almost his entire life (see Matter of Charles C. v Barbara M., 254 AD2d 778).
The petitioner’s remaining contentions are without merit. Smith, J.P., McGinity, Luciano and Crane, JJ., concur.